Duckworth, Justice.
1. Where there was no evidence requiring or authorizing a charge upon the subject of voluntary manslaughter, it was not error for the court to omit to charge on this subject, even though the statement of the accused authorized such a charge, there being no request in writing so to charge. The omission, without request, to charge the jury on a theory which finds support only in the prisoner’s statement at the trial is not erroneous. Felder v. State, 149 Ga. 538 (101 S. E. 179) ; Hill v. State, 169 Ga. 455 (5) (150 S. E. 587) ; Turner v. State, 190 Ga. 316 (9 S. E. 2d, 270).
2. The evidence fully authorized the verdict, and the court did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.

J. T. Middlehroohs and John J. Blount, for plaintiff in error.
Milis Q. Arnall, attorney-general, Henry H. West, solicitor-general, and Herschell H. Smith, assistant attorney-general, contra.